MOTION TO DISMISS
SARTAIN, Judge.
On joint motion of plaintiff and defendants, through their undersigned counsel of record, and on suggesting to this Honorable Court that the above entitled and numbered cause has been compromised and settled to the satisfaction of all parties concerned; and on further suggesting that this matter should be dismissed with prejudice, at plaintiff’s costs;
It Is Ordered, Adjudged And Decreed that the above entitled and numbered cause be and the same is hereby dismissed, with prejudice, at plaintiff’s costs.